The defendant appealed from the judgment in favor of the plaintiff, and in this Court moved that a new trial be ordered for newly discovered testimony.
In the exercise of the discretionary power vested in the Court it is ordered that a new trial be granted on account of newly discovered evidence. Such orders are made in this Court, as in the court below, for no other reason than that we think the ends of justice will be best subserved by taking that course, and are never, therefore, to be treated as precedents. Sledge v. Elliott, 116 N.C. 712; Brown v. Mitchell,102 N.C. 347.
New Trial.
Cited: Nathan v. R. R., post, 1070; Herndon v. R. R., 121 N.C. 499;Chrisco v. Yow, 153 N.C. 436. *Page 431 
(693)